Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 1 of 47 PagelD# 183

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

“DJ,” A MINOR, BY AND THROUGH
HIS NEXT FRIEND, ROBIN HUGHES, et al.,

Plaintiffs,
v. Civil Action No. 3:19¢v905
SCHOOL BOARD OF HENRICO
COUNTY, et al.,
Defendants.
MEMORANDUM OPINION

Plaintiff “DJ,” a minor, brings this civil action by and through his Next Friend and
Mother, Robin Hughes, and his Next Friend and Father, Quentin Johnson (together, “Plaintiffs”),
against the Defendants School Board of Henrico County (the “School Board”), Thomas
McAuley, Scott Bowers, and John Does 1-3 (collectively, “Defendants”). In the Amended
Complaint, Plaintiffs bring seven causes of action. (Am. Compl. 12-23, ECF No. 7.)
Defendants jointly moved to dismiss the Amended Complaint (the “Motion to Dismiss”),
pursuant to Federal Rule of Civil Procedure 12(b)(6).! (ECF No. 13.) Plaintiffs responded in
opposition, (ECF No. 15), and Defendants replied, (ECF No. 16).

These matters are ripe for adjudication. The Court dispenses with oral argument because

the materials before it adequately present the facts and legal contentions, and argument would

 

' Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 2 of 47 PagelD# 184

not aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1331(a).
For the reasons that follow, the Court will grant in part and deny in part the Motion to Dismiss.
I. Factual and Procedural Background

Plaintiffs bring this civil rights action pursuant to 42 U.S.C. §§ 1983,? 1988,* and the
Fourteenth Amendment? to the United States Constitution. Plaintiffs assert that this Court has
supplemental jurisdictions over their state law claims. As explained in more detail below,
Plaintiffs raise seven claims in total, comprised of three claims against the School Board, and
four claims against Bowers, three claims against McAuley, and two claims against John Does in

their individual capacities.

 

2 “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331(a). Plaintiffs bring their
claims under 42 U.S.C. §§ 1983, 1988 and the Fourteenth Amendment to the Constitution. (Am.
Compl. 3.)

3 Section 1983 provides:

Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State or Territory or the District of Columbia, subjects, or causes to
be subjected, any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress, .. . injunctive relief shall not be
granted unless a declaratory decree was violated or declaratory relief was
unavailable.

42 U.S.C. § 1983.

“ Section 1983 provides a private right of action for a violation of constitutional rights by
persons acting under the color of state law. 42 U.S.C. § 1983. Section 1988, titled “Proceedings
in vindication of civil rights,” directs district courts to exercise jurisdiction over civil and
criminal matters alleging violations of civil rights “in conformity with the laws of the United
States” and allows for an award of attorney’s fees in such actions. 42 U.S.C. § 1988.

° The Fourteenth Amendment states: “No State shall . . . deprive any person of life,
liberty, or property, without due process of law; nor deny to any person within its jurisdiction the
equal protection of the laws.” U.S. CONST. amend. XIV, § 1.

2
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 3 of 47 PagelD# 185

A. Factual Background®

Plaintiffs’ claims stem from an October 13, 2017 incident at Short Pump Middle School
(“SPMS”) located in Henrico County, Virginia, during which SPMS football players battered
and assaulted Black teammates in the locker room, videotaped the incident, and posted it on
social media. (Am. Compl. {J 25-35.) “DJ was a [twelve]-year-old seventh grader at SPMS and
a member of the SPMS football team at the time that the October 13, 2017 incident giving rise to
[the] Amended Complaint occurred.” (/d. | 16.) DJ “was considered ‘special needs’ and...
qualified for, and was being educated with, an Individualized Education Plan . . . due to his
severe attention deficit hyperactivity disorder (ADHD).” Ud. 411.) At the time of the incident,
McAuley “was the principal of SPMS.”’ (Id. J 13.) Also at this time, “Bowers was an employee
of the School Board and the football coach for SPMS.” (d. 7 14.) “John Does 1-3 were
assistants, employees, coaches, and/or other persons responsible for supervising the SPMS
football team players in the boys’ locker room on October 13, 2017. . . acting within the course
and scope of their employment and/or agency with [the] School Board.” Cd. 4 15.) The School

Board oversees SPMS, which receives federal funding. (/d. § 12, 66, 77.)

 

6 For the purpose of the Rule 12(b)(6) Motion to Dismiss, “a court ‘must accept as true all
of the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor
of the plaintiff.’” Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cty., Md., 684 F.3d 462,
467 (4th Cir. 2012) (quoting £.1. du Pont de Nemours & Co. v. Kolon Indus., 637 F.3d 435, 440
(4th Cir. 2011)).

7 Under Virginia law, a principal is “the instructional leader and manager of the school
and is responsible for,” among other things, “[flostering the success of all students by
developing, advocating, and sustaining an academically rigorous, positive, and safe school
climate”; “[fjostering effective human resources management by appropriately assigning,
selecting, inducting, supporting, evaluating, and retaining quality instructional and support
personnel”; “ensuring that students are provided an opportunity to learn”; and “[i]nvolv[ing]
students, staff, parents, and the community to create and sustain a positive, safe, and healthy
learning environment that enforces state, division, and local rules, policies, and procedures.” 8
Va. Admin. Code § 20-131-210(A)-(B).
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 4 of 47 PagelD# 186

1. On October 4 or 5, 2017, Defendants Became Aware of an Incident in
the SPMS Locker Room Involving Bullying and Harassment of Black
SPMS Football Players

Plaintiffs allege that “SPMS officials, including Defendant Bowers, Defendant McAuley,
and other unknown SPMS administrators were made aware of a racial incident involving
bullying and harassment of the African-American members of the SPMS football team by at
least one white football player in the locker room following a game.”*® (Jd. J 17.) “[O]n or about
October 4, 2017, a white player used a racial slur and derogatory language,” yelling, among
other things, “you n-----s need to run faster!” (/d. 7 18.) Plaintiffs allege that these comments
“were directed at DJ and two other African-American teammates.” (/d.) “This racially charged
harassment and bullying led to a physical altercation in the locker room involving the white
player and one of DJ’s African-American teammates.” (/d. (emphasis in original).) Plaintiffs
aver that the altercation took place on SPMS school property “but no adult was present to
supervise the middle school players in the locker room.” (/d. J 19.)

The next day, on October 5, 2017, Quentin Johnson, DJ’s father, informed Bowers, the
football coach, via email about the “incident in the locker room involving the racial slur,
bullying, harassment, and the subsequent physical altercation.” (/d. { 20.) That same day,
Bowers responded and “acknowledged that he had been made aware of the incident the night
before.” (/d. J 22.) “In his October 5 email response, Defendant Bowers further advised Mr.
Johnson that he (Bowers) had taken action and that ‘[b]eing that this happened on school

grounds I have to involve the school.’” (dd. § 23.) Bowers informed Mr. Johnson “that a

 

8 In October 2017, the SPMS football team consisted primarily of white players. (Am.
Compl. { 21.) “DJ was one of the three African-American players to whom the racial slurs and
derogatory language had been directed.” (/d. 9 21.)

4
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 5 of 47 PagelD# 187

meeting had been set up with the SPMS administration, including the principal, about the
matter.” (/d.)

At a meeting involving SPMS administration, a decision was made that “SPMS football
players were no longer allowed to be in the locker room without adult supervision.” (/d. J 24.)
Plaintiffs allege that Bowers “told Mr. Johnson on the phone and in person that an administrator
or a coach would be supervising the locker room at all times.” (/d.) “[E]ight days later, on
October 13, 2017, the SPMS football players were once again left unsupervised after school in
the boys’ locker room for a significant period of time.” (/d. J 25)

2. On October 13, 2017, Football Teammates Assault and Batter DJ in
the Locker Room, Record the Incident, and Post it on Social Media_

On October 13, 2017, Plaintiffs allege that non-African-American SPMS football players
assaulted and battered DJ while in the locker room without adult supervision. (/d. J§ 25-28.) At
that time, “DJ was subject to the strictures of his adult supervisors, including that the players
wear all equipment required to participate in tackle football.” (/d. 925.) Because DJ had “to
dress in/out of tackle football equipment before and after games and practice,” Plaintiffs allege
that “DJ and the two other African-American players [were] in a vulnerable position in the
unsupervised boys’ locker room.” (/d.)

“While changing their clothes and preparing for football practice, DJ and two other
African-American males on the team were grabbed, forced down, and held against their wills by
non-A frican-American players and subjected to demeaning and traumatizing simulated sex acts,
bullying, harassment, racial slurs, ridiculing, and taunting.” (/d. | 27.) Plaintiffs state that “[i]n
one instance, DJ was grabbed and forced to bend over a bench seat while a bigger, stronger, non-

African-American player held him down with a forearm to his neck and simulated performing
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 6 of 47 PagelD# 188

anal sex on him.” (/d. § 28.) “In another instance, DJ was forced over a bench while another
non-African-American player simulated performing a sex act on him from behind.” (id. 7 29.)

DJ “struggled to be released but was overpowered by the other players,” some of whom
made insulting comments such as “hey [name], what’s up with you and the blacks?; he’s f--king
a black kid.” (/d. J] 30-31.) “DJ yelled and cried for the violent abuse to stop” but it did not.
(id. 431.) When released, “DJ put his school clothes back on and went to the study hall
classroom where he knew there was an adult present, and where he felt he would be safe from
the actions of his teammates.” (/d. 32.) DJ did not return to the locker room to retrieve his
other school items until everyone had left, “[nJor did he attend football practice that day.” (Ud.
{ 33.)

Plaintiffs aver that “[t]he football players involved in the sexual battery and assault
videotaped the incident and posted it on social media, adding subtitles and voiceovers that
included, among other things, ‘There has [sic] been two cases of rape in the short pump boy’s
lockeroom [sic] today,’ ‘we gonna f*** the black outta [sic] these African children from
Uganda,’ ‘we f*** every black child in the lockeroom [sic],’ and asking ‘ever wonder what
happens in the football locker room.’” (/d. § 34 (emphases in original).) Plaintiffs claim that
“{o}]ne comment indicated that a boy forcibly simulating sex acts ‘did not have a boner’ during
the battery, ‘so that means I... don’t actually have a thing for black people.” (/d.
(emphasis in original).) “Hundreds of people saw the video on social media, including . . . the
principal of a nearby school who contacted Defendant [McAuley, the principal of SPMS,] to

alert him about the video.” (/d. 7 35.)
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 7 of 47 PagelD# 189

3. After the October 13, 2017 Incident, DJ Suffers Harassment,
Experiences Psychological Problems, and Transfers Schools

After the October 13, 2017 incident, students who committed the acts against DJ and
other SPMS students who had seen the video “taunted, teased, and humiliated [DJ] about being
‘raped’ in the locker room.” (/d. ¥ 36.) Plaintiffs allege that “Defendant Bowers[, the football
coach,] sought to minimize and/or dismiss the attacks as ‘foolishness’ and a ‘joke.’” (/d. { 37.)
“Administrators at SPMS spoke to . . . the football team about the incident on Monday, October
16, 2017. . . [and told the boys] not to tell anyone about the assault that had taken place that
Friday.” (Ud. J 38.)

DJ continued to suffer harassment from other students that “occurred in the halls of
SPMS with regularity.” (Jd. § 39.) Following the October 13 incident, “DJ and his African-
American teammates were subjected to persistent bullying and harassment from peers, which
was both racial and sexual in nature.” (/d. [3.) “This would occur in the hallways of SPMS, in
plain view of teachers and other SPMS staff.” (/d.) “One of the [other] boys [who experienced
the attack] moved with his parents to another state.” (/d.)

Plaintiffs allege that despite this regular harassment “no action was taken by any member
of the SPMS administration to address it.” (/d. ] 39) “The school environment became so
hostile and painful for DJ that his parents requested a waiver for him to attend another school in
Henrico County where he could feel safe.” (Jd. ] 40.) DJ received the waiver to attend a new
school, but “students at [DJ’s] new school questioned him about the incident[, which] they had
also seen on social media.” (/d. J 41.) “DJ, a ‘special needs’ student with an [Individualized
Education Program], had difficulty adjusting to his new school environment and routine.” (/d.)

Plaintiffs aver that “DJ continues to face increased psychological problems as a result of

the discrimination, harassment, battery, assault and trauma he suffered at SPMS.” (/d. 42.) His
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 8 of 47 PagelD# 190

“grades have suffered, he has increased anger, and he shows signs of antisocial behavior at times.
[DJ] must see a therapist regularly.” (/d.) Plaintiffs claim that “[t]he sexual battery and assault,
discrimination on the basis of his race and gender, and the hostile and dangerous school
environment to which he has subjected, as well as his sudden and subsequent school change,
caused significant complications and disruptions to his learning environment . . . , [which]
effectively barred [him] from accessing educational opportunities and benefits at SPMS.” (/d.
4 43.)
4. Plaintiffs Allege McAuley and the School Board Had Prior
Knowledge of Pervasive Racism and Bullying at SPMS that Had Not
Been Addressed

On October 25, 2017, twelve days after the incident in the locker room, a community
meeting occurred during which “the widespread nature of the discrimination and harassment at
SPMS, and the knowledge of McAuley and the [School] Board of this fact, was discussed at
length.” (/d. 7 44.) “At that meeting, numerous parents stood to tell stories of racial, sexual,
economic, and other forms of discrimination and harassment that their children had suffered
while attending SPMS and other [Henrico County Public Schools].” (/d. 45.) Those same
parents stated that “they had gone to Principal McAuley, the School Board, and other members
of the administration . . . and other schools, but nothing had changed.” (/d.) Other meeting
participants claimed that “[w]hen black students are being bullied and sexually harassed, you do
nothing.” (/d. 7 46.) Plaintiffs state that “[a]ccording to news reports on that meeting... ,
Defendant McAuley confirmed that there had been previous incidents of discrimination and
harassment at SPMS that, according to him, had been addressed.” (Ud. 47.) “No specifics were
provided of how these issues purportedly were addressed.” (/d.) Plaintiffs note that “simple

measures such as ensuring adult supervision in the locker room were not effectively undertaken,
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 9 of 47 PagelD# 191

much less widespread policy changes or resource enhancements at SPMS or [Henrico County
Public Schools] as a whole to effectively deal with pervasive racism and bullying.” (/d)

B. Procedural Background

On October 15, 2019, Plaintiffs filed suit in the Circuit Court for the County of Henrico.
(ECF No. 2.) Defendants timely removed the case to the United States District Court for the
Eastern District of Virginia. (/d.) Defendants moved to dismiss Plaintiffs’ original Complaint
and Plaintiffs timely filed an Amended Complaint. (ECF No. 3.) The Amended Complaint
superseded the original Complaint and rendered it of no legal effect. (July 1, 2020 Order, ECF
No. 19.)

Based on the factual allegations of the Amended Complaint, Plaintiffs bring seven claims
against Defendants:

Count I: Bowers violated DJ’s substantive due process rights to bodily integrity, in
violation of 42 U.S.C. § 1983 (the “Substantive Due Process Claim”);

Count II: McAuley and Bowers acted with deliberate indifference to the dangers of
the conduct in which their subordinates engaged, in violation of 42 U.S.C.
§ 1983 (the “Supervisory Liability Claim”);

Count III: = The School Board discriminated against DJ on the basis of race, in
violation of 42 U.S.C. § 2000d (the “Title VI Claim”);

CountIV: The School Board discriminated against DJ on the basis of sex, in
violation of 20 U.S.C. § 1681 (the “Title IX Claim”);

Count V: The School Board discriminated against DJ on the basis of disability in
violation of 29 U.S.C. § 794 (the “Rehabilitation Act Claim”);

Count VI: McAuley, Bowers, and John Does 1-3 acted with gross negligence in their
actions and inactions, directly and proximately causing DJ harm (the
“Gross Negligence Claim”); and,

Count VII: McAuley, Bowers, and John Does 1-3 acted with willful and wanton
negligence in their actions and inactions, directly and proximately causing
DJ harm (the “Willful Negligence Claim”).
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 10 of 47 PagelID# 192

(Am. Compl. 12-23.) Plaintiffs seek against each of the Defendants, “jointly and severally,” $15
million “or in such greater amount to be determined at trial, costs, pre-judgment interest.”

(Jd. 24.) Plaintiffs further request $350,000.00 in punitive damages against Defendants
McAuley, Bowers, and John Does 1-3 for the state law willful and wanton negligence claims.
(id. 24.)

In response to the Amended Complaint, Defendants filed the instant Motion to Dismiss.
(ECF No. 13.) Defendants argue that the allegations contained in the Amended Complaint “do
not support legal claims for constitutional injuries, deliberate indifference, or negligence. Asa
matter of law, the theories advanced by the Plaintiff do not render the School Defendant liable
for the tortious actions of third parties.” (Mem. Supp. Mot. Dismiss 2, ECF No. 14.) Defendants
contend that Plaintiffs identify “only a single racial incident that occurred nine days before the
October 13" Incident during which the Plaintiff heard a white student use a racial slur and
witnessed a fight between that white student and an African American student. [DJ] was not
involved in the fight.” (/d.) Asa result, Defendants contend that “[nJothing up to [the October
13, 2017 incident] had given any of the School Defendants notice that such behavior was likely
or even possible.” (/d. 3.) Plaintiffs responded and Defendants replied. The Court turns now to
the merits of the pending Motion to Dismiss.

II. Standard of Review: Rule 12(b)(6)

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing SA CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 1356 (1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain

10
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 11 of 47 PagelD# 193

sufficient factual information to “state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that
states a claim for relief must contain . . . a short and plain statement of the claim showing that the
pleader is entitled to relief.”). Mere labels and conclusions declaring that the plaintiff is entitled
to relief are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing
necessitate some factual enhancement within the complaint to cross the line between possibility
and plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir.
2009) (internal quotation marks omitted).

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This analysis is context-specific
and “requires the reviewing court to draw on its judicial experience and common sense.”
Francis, 588 F.3d at 193. The Court must assume all well-pleaded factual allegations to be true
and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly give
rise to an entitlement to relief.” Jgbal, 556 U.S. at 678-79; see also Kensington, 684 F.3d at 467
(finding that the court in deciding a Rule 12(b)(6) motion to dismiss “‘must accept as true all of
the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of
the plaintiff” (quoting Kolon Indus., Inc., 637 F.3d at 440)). This principle applies only to
factual allegations, however, and “a court considering a motion to dismiss can choose to begin
by identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Jgbal, 556 U.S. at 679.

1]
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 12 of 47 PagelD# 194

Ill. Analysis

The Court first evaluates Defendants’ assertion that Plaintiffs have not stated a claim
arising under Federal law (Counts I through V). The Court then assesses the supplemental state
law claims (Counts VI and VII). Because the Court finds that the Amended Complaint raises
claims that generally require fact-specific inquiries, the Court will allow Counts I-IV and VI-VII
to proceed past the pleadings stage. This will allow the Parties to develop a record to better
substantiate their claims or applicable defenses.

A. Because Bowers May Have Increased the Risk of the Students in the Locker
Room, Plaintiffs Allege a Substantive Due Process Claim Based on a

Violation of Bodily Integrity in Count I

Plaintiffs allege that Bowers, the football coach, “[t]hrough his actions and omissions, . . .
and while acting under color of state law, and in his individual capacity,” violated DJ’s
substantive due process rights to bodily integrity that the Fourteenth Amendment guarantees.
(Am. Compl. 7 49.) Plaintiffs aver that “[a]fter the incident in the locker room on or about
October 4, 2017, Defendant Bowers informed DJ’s father . . . that SPMS football team members
would not be left unsupervised in the locker room again.” (/d. 950.) Plaintiffs claim that based
on this assurance, DJ’s parents took no “further action themselves to protect DJ.” (Ud. 451.)

Defendants move to dismiss the Substantive Due Process Claim, stating that Plaintiffs
failed to allege that “Bowers engaged in any affirmative or deliberate conduct that resulted in the
alleged violation of this substantive due process right.” (Mem. Supp. Mot. Dismiss 8.)

39 66.

Defendants assert that Bowers did not “create” or “increase” “the alleged danger of peer-on-peer
harassment by requiring that student-athletes practicing for tackle football wear safety

equipment for tackle football.” (/d. 10.) Defendants further argue that Plaintiffs have not

12
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 13 of 47 PagelD# 195

alleged that “Bowers did anything to instigate the October 13" Incident,” and that he “did not
intentionally or recklessly contribute to the violence.” (Jd. 12.)
1. Legal Standard: Substantive Due Process

Section 1983 imposes liability on state actors who cause the “deprivation of any rights,
privileges, or immunities secured by the Constitution.” 42 U.S.C. § 1983. “To succeed ona
§ 1983 claim, a plaintiff must prove by a preponderance of the evidence that: (1) the defendant
engaged in conduct which deprived plaintiff of a federal constitutional or statutory right, (2) that
the defendant was acting under color of law, and (3) that the acts of that defendant proximately
caused the plaintiff's damages.” Daniczek v. Spencer, 156 F. Supp. 3d 739, 747 (E.D. Va. 2016)
(citing Amato v. City of Richmond, 875 F. Supp. 1124, 1132-33 (E.D. Va. 1994)).

“Under established precedent, these constitutional rights include a Fourteenth
Amendment substantive due process right against state actor conduct that deprives an individual
of bodily integrity.” Doe v. Rosa, 795 F.3d 429, 436-37 (4th Cir. 2015). But the Substantive
Due Process right to bodily integrity has limits. The Supreme Court of the United States has
affirmed that the Due Process Clause “cannot fairly be extended to impose an affirmative
obligation on the State to ensure that those interests do not come to harm through other means.”
DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989). And “because ‘the
Due Process Clause does not require the State to provide its citizens with particular protective
services, [state actors] cannot be held liable under the Clause for injuries that could have been
averted had it chosen to provide them.’” Doe, 795 F.3d at 437 (quoting DeShaney, 489 U.S. at

196-97). Deshaney directs that instances of private conduct usually do not constitute a violation

13
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 14 of 47 PagelD# 196

of the Due Process Clause.’ 489 U.S. at 197. But two exceptions exist to this rule: the state-
created danger and special relationship doctrines.!° Rosa, 795 F.3d at 437-38.
a. State-Created Danger Doctrine

The state-created danger doctrine comprises the first exception to the rule that instances
of third-party private conduct generally do not violate the Due Process Clause.!'! The Fourth
Circuit has explained that “to establish § 1983 liability based on a state-created danger theory, a
plaintiff must show that the state actor created or increased the risk of private danger, and did so
directly through affirmative acts, not merely through inaction or omission.” /d. at 439. Put

another way, “state actors may not disclaim liability when they themselves throw others to the

 

° The Court bears in mind that in the Due Process context, the Supreme Court has
cautioned that the “[r]ules of due process are not . . . subject to mechanical application.” Coy. of
Sacramento v. Lewis, 523 U.S. 833, 850 (1998); see also Collins v. City of Harker Heights, 503
U.S. 115 (1992) (stating that Section 1983 was not intended to turn every tort claim into a
constitutional violation or to serve as a “guarantee against incorrect or ill-advised personnel
decisions”). Lewis and its progeny shed light on the Supreme Court’s view that, at least in some
cases, reckless or deliberately indifferent government action may be arbitrary and egregious in a
constitutional sense and thus provide grounds for a viable Due Process claim.

Indeed, the Supreme Court observed in Lewis that cases “falling within the middle range,
following from something more than negligence but ‘less than intentional conduct, such as
recklessness or gross negligence, is a matter for closer calls,’” 523 U.S. at 849 (citation and
footnote omitted), and made clear that, under some circumstances, “deliberate indifference”
could shock the conscience, see id. at 849-50 (“Deliberate indifference that shocks in one
environment may not be so patently egregious in another ....”). In distinguishing between
these more difficult, middle-ground cases, the Supreme Court counseled judicial discretion and
warned that courts should engage in an “exact analysis of circumstances” rather than
“mechanical application” of predetermined rules. /d.

'© As the Fourth Circuit has aptly explained, “where a claim sounds both in state tort law
and substantive due process, state tort law is the rule and due process the distinct exception.”
Waybright v. Frederick Cty., 528 F.3d 199, 205 (4th Cir. 2008).

'! Plaintiffs appear to argue that their allegations implicate both doctrines: “when
assurances of protection are made by a school official to the guardian of a student that prevent
that guardian from taking actions to care for the child, then the state has created a special
relationship in that instance.” (Resp. Mot. Dismiss 18, ECF No. 15.)

14
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 15 of 47 PagelD# 197

lions,” but that does not “entitle persons who rely on promises of aid to some greater degree of
protection from lions at large.” Jd.

For example, the Supreme Court held in DeShaney that a county social services
department had not violated a four-year-old’s substantive due process rights by failing to protect
the child from his abusive father after the child suffered harm at the hands of his father. 489 U.S.
at 191-94. The department had received numerous reports of abuse but failed to remove the
child from his father’s custody. Jd. at 192-93. The Supreme Court concluded that although “in
certain limited circumstances the Constitution imposes upon the State affirmative duties of care
and protection” based on a “special relationship,” no such relationship existed in DeShaney
because the child was not in the State’s custody (e.g., through “incarceration, institutionalization,
or other similar restraint of personal liberty”) when his father harmed him. /d. at 197-200. As
part of its Due Process analysis, the Supreme Court observed that the department was also not
liable because, “[w]hile the State may have been aware of the dangers that [the child] faced in
the free world, it played no part in their creation, nor did it do anything to render him any more
vulnerable to them.” /d. at 201.

The Fourth Circuit has also directed that “to establish § 1983 liability based on a state-
created danger theory, a plaintiff must show that the state actor created or increased the risk of
private danger, and did so directly through affirmative acts, not merely through inaction or
omission.” Rosa, 795 F.3d at 439 (emphasis added); accord Robinson v. Lioi, 536 F. App’x 340,
343-44 (4th Cir. 2013) (“[T]he state-created danger exception is a narrow one and .. . for the
doctrine to apply, there must be affirmative action, not inaction, on the part of the State which

creates or increases the risk that the plaintiff will be harmed by a private actor.”).

15
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 16 of 47 PagelD# 198

Relevant here, “[w]hen the state itself creates the dangerous situation that resulted in a
victim’s injury, the absence of a custodial relationship may not be dispositive.” Rosa, 795 F.3d
at 438 (internal quotation marks and citation omitted).'? But the Supreme Court has recognized
that in an educational setting a school may exercise significant control over a harasser. See
Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 646 (1999)
(discussing supervisory relationship of schools in Title IX context). In one case involving
student athletes, the Supreme Court discussed how “the nature of [the State’s] power [over
public schoolchildren] is custodial and tutelary, permitting a degree of supervision and control
that could not be exercised over free adults.”!2 Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646,
655 (1995) (analyzing privacy expectations in the context of school sports). On more than one

><

occasion, the Supreme Court has recognized the importance of school officials’ “comprehensive
authority ... , consistent with fundamental constitutional safeguards, to prescribe and control
conduct in the schools.” Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 507 (1969)
(analyzing school children’s First Amendment rights); see also New Jersey v. T.L.O., 469 U.S.

325, 342 n. 9 (1985) (“The maintenance of discipline in the schools requires not only that

students be restrained from assaulting one another, abusing drugs and alcohol, and committing

 

!2 Of course, a school’s custodial relationship does not mirror that of incarceration or civil
commitment, DeShaney, 489 U.S. at 197-200, but the absence of a custodial relationship does
not itself defeat such Due Process claims. Rosa, 795 F.3d at 438.

13 To be sure, the Vernonia Court repeatedly emphasized that a minor’s rights “vis-a-vis
the State may depend on the individual’s legal relationship with the State” and that “central” to
the Court’s decision was the fact that the children claiming a constitutional privacy right had
“been committed to the temporary custody of the State as schoolmaster.” See 515 U.S. at 654;
see also id. at 655, 656, 662, 665.

16
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 17 of 47 PagelD# 199

other crimes, but also that students conform themselves to the standards of conduct prescribed by
school authorities.”).'4

This does not mean that the school relationship, without more, triggers the constitutional
duty to protect; otherwise every decision by school officials might result in a due process
violation. See generally Rosa, 795 F.3d at 439 (discussing state-created danger doctrine).
Rather, the circumstances of a specific claim must be considered at the pleadings stage when
assessing state-created danger claims. Jgbal, 556 U.S. at 678-79.

b. Special Relationship Doctrine

The special relationship doctrine is the second exception to the rule that third-party
private conduct generally does not violate the Due Process Clause. As to the special relationship
doctrine, the Fourth Circuit has recognized that when the state is in a special relationship with a
private individual, “it acquires a duty to act on that individual’s behalf and its failures to act are
measured on a deliberate indifference standard,” which may result in finding a due process
violation. Waybright v. Frederick Cty., 528 F.3d 199, 207 (4th Cir. 2008). A ““special

relationship’ is all but synonymous with a custodial relationship.” Jd. (citing Deshaney, 489 U.S.

 

4 Recognizing that due process rules are not subject to mechanical application, as
explained in Lewis, 523 U.S. at 850, the Court sees that in many circumstances such as those
referenced above, the law establishes a continuum of restrictions that the State should impose on
a private citizen to trigger a special relationship, the degree of which corresponds to the age and
competency of the individual in question, i.e., his or her mental, psychological, and physical
ability to recognize and defend him or herself against threats to personal safety. When an
otherwise capable and competent adult is so deprived, the State has a duty to provide him or her
with such care and security as is necessary. Deshaney, 489 U.S. at 198-99 (“[B]ecause the
prisoner is unable by reason of the deprivation of his liberty to care for himself, it is only just that
the State be required to care for him.”) (citation omitted).

It seems that a child’s age or capacities should also play a role in evaluating the factual
circumstances of a claim like the one at bar. While the Court acknowledges that the school
relationship does not ipso facto create a special relationship for due process purposes, common
sense also dictates that elementary school students are significantly distinct from middle school
and high school students. Certainly, a six-year-old kindergartener cannot look after himself or
herself in the same manner as a seventeen-year-old high school student.

17
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 18 of 47 PagelD# 200

at 199-200). The requirement that a State affirmatively act for the safety of a private individual
in these contexts is grounded on the premise that by taking custody of a person, the state has
denied that individual the opportunity to provide for his or her own needs. Deshaney, 489 U.S.
at 199-200. According to the Supreme Court,

when the State by the affirmative exercise of its power so restrains an individual’s

liberty that it renders him unable to care for himself, and at the same time fails to

provide for his basic human needs - e. g., food, clothing, shelter, medical care, and
reasonable safety - it transgresses the substantive limits on state action set by...

the Due Process Clause.

Id. at 200. The Fourth Circuit has held that this type of special relationship based on custody
comes about in factual situations such as “incarceration, institutionalization, or the like.” Pinder
v. Johnson, 54 F.3d 1169, 1175 (4th Cir. 1995) (en banc). The affirmative duty to protect does
not arise merely “from the State’s knowledge of the individual’s predicament or from its
expressions of intent to help him [or her], but from the limitation which it has imposed on his [or
her] freedom to act on his [or her] own behalf.” Jd. (quoting Deshaney, 489 US. at 200).

The Fourth Circuit, in an unpublished decision, has expressed its inclination to join other
circuits in finding that the relationship between the school and the student generally does not
create a special relationship sufficient to trigger the substantive protections of the Due Process
Clause. See Stevenson v. Martin Cty. Bd. Of Educ., 3 F. App’x 25, 31 (4th Cir. 2001)
(unpublished) (holding that because “[a]ttending school is not the equivalent of incarceration or
institutionalization,” no special relationship forms between a student and a public school that
implicates the Due Process Clause); see also B.M.H. v. Sch. Bd. of City of Chesapeake, 833 F.
Supp. 560, 571 (E.D. Va. 1993) (“Even if public schools have some duty under state law to

protect students, that is not enough to place the affirmative burdens of the Fourteenth

Amendment Due Process Clause upon teachers, principals, and administrators to protect each

18
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 19 of 47 PagelD# 201

child from possible harm by third parties.”). With these legal standards in mind, the Court turns
now to the allegations in the Amended Complaint.

2. Plaintiffs Satisfy the Elements of a Substantive Due Process Claim
Against Bowers Based on a Violation of Bodily Integrity under the

State-Created Danger Doctrine

At this procedural posture and taking the allegations in the Amended Complaint as true,
Plaintiffs have satisfied the elements of a Substantive Due Process Claim based on the right to
bodily integrity in accordance with the state-created danger doctrine. While perhaps a close call,
the Court notes that Plaintiffs have alleged that Bowers “increased the risk of private danger” by
failing to have adult supervision in the locker room after assuring parents that supervision would
occur following a similar incident in the locker room roughly one week before DJ suffered
injury. See Rosa, 795 F.3d at 439. The similarity of the incidents, the temporal proximity of the
incidents, the requirements to have students dress for practice together in the locker rooms, the
affirmative assurances of Bowers—the SPMS football coach—to have adult supervision over the
minor children in the locker room, and the failure to implement supervision are enough to allow
this claim to proceed past the Motion to Dismiss stage. Bowers’ dismissal of the second incident
as “foolishness” or a “joke” also contributed to DJ’s inability to get relief from any bullying.

Defendants counter that Plaintiffs fail to allege a Substantive Due Process claim because
the allegations are “legally indistinguishable from the facts of Pinder.” (Mem. Supp. Mot.
Dismiss 11.) In Pinder v. Johnson, the Fourth Circuit analyzed en banc the duty of a state to
protect its citizens from dangers posed by private actors. 54 F.3d 1169. Pinder involved
“genuinely tragic” facts. Id. at 1172. The defendant, Officer Donald Johnson, responded to a
call reporting a domestic disturbance at the home of the plaintiff, Carol Pinder, where Johnson

arrested Pinder’s ex-boyfriend. Jd. The ex-boyfriend had just been released from prison after

19
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 20 of 47 PagelD# 202

serving a ten-month sentence for attempted arson of Pinder’s home and returned to her residence,
making similar threats. /d. Despite Officer Johnson’s assurances to Pinder that she could safely
leave her children home alone and go to work because her ex-boyfriend would be incarcerated
overnight, the ex-boyfriend was, in fact, charged only with a misdemeanor and released shortly
thereafter. Jd. After his release from custody, the ex-boyfriend returned to Pinder’s home and
set it ablaze. Jd. Pinder was not present because she had relied on the officer’s assurances and
returned to work. Her three children were at home and all died in the fire. Jd.

In a fractured opinion,'* the Fourth Circuit found that Pinder could not allege a
Substantive Due Process claim against Officer Johnson under the facts of that case because he
had not created the danger. As the Fourth Circuit evaluated Pinder’s claim under the qualified
immunity doctrine, it observed that Pinder brought “purely an omission claim” after she argued
that a police officer had affirmatively acted to enhance the danger posed by her ex-boyfriend
when the officer reassured her that the ex-boyfriend would be “locked up overnight,” but then
decided to charge the ex-boyfriend with less serious offenses that resulted in his immediate
release and took him to a commissioner despite telling Pinder one would not be available
overnight. /d. at 1172, 1176, 1180-81. In finding that Pinder had not alleged a violation of any
clearly established right, the Fourth Circuit explained that “[n]o amount of semantics can
disguise the fact that the real ‘affirmative act’ here was committed by” the ex-boyfriend, not by
the officer. Jd. at 1175. “[T]he state did not ‘create’ the danger, it simply failed to provide
adequate protection from it,” meaning that, at most, the state actors “stood by and did nothing
when suspicious circumstances dictated a more active role.” /d. (internal quotation marks

omitted).

 

'5 The en banc Court produced five different opinions: a majority, three concurrences,
and a dissent that four of the appellate judges joined. See Pinder, 54 F.3d 1169, 1171.

20
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 21 of 47 PagelD# 203

The Court finds the instant case distinguishable from Pinder for two reasons:
(1) differing factual circumstances are presented here; and, (2) this case comes to the Court at an
earlier procedural posture. First, this case is factually distinct from Pinder. Here, Plaintiffs
allege that Defendants, including Bowers, knew about widespread and pervasive bullying at
SPMS, including an incident of the same nature in the SPMS locker room roughly one week
before the October 13, 2017 incident. Specifically, Plaintiffs allege that Bowers promised to act
(ensuring adult supervision), in response to an incident that occurred on school grounds (in the
locker room), involving members of his middle school football team, after a similar incident
occurred roughly one week prior in the same location. At all times, the SPMS football players,
both the assaulters and the victims, were in the temporary control or purported supervision of
Defendants. In contrast, the injuries in Pinder occurred at a private residence and the
omission—the release of the ex-boyfriend—took place at a different location. 54 F.3d at 1172,
1175. Also, the Court can reasonably infer Bowers had authority to require supervision in the
locker room while the officer in Pinder had no control over the commissioner’s decision. While
this certainly does not mean that any injury that occurs on school grounds may lead to liability,
Stevenson, 3 F. App’x at 31 (“the state, simply by virtue of its maintenance of a public school
system, does not become constitutionally liable for failing to prevent all student-on-student
violence”), the facts showing when, where, and how the event occurred here materially
distinguish it from Pinder.

Second, Pinder considered plaintiff's claim at the motion for summary judgment stage,
which courts resolve after allowing the parties to engage in discovery and develop a record.
Indeed, the Pinder Court recognized that “[w]Jhen the state itself creates the dangerous situation

that resulted in a victim’s injury,” the distinction between state action and state omission blurs,

21
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 22 of 47 PagelD# 204

making it difficult to determine the state’s role in creating the dangerous situation without
examining the factual circumstances of the case. 54 F.3d at 1177. And the Fourth Circuit
subsequently explained in Rosa, also at the summary judgment stage, that courts may consider
whether a defendant increased the risk of private danger and did so directly. 795 F.3d at 439.
Based on the allegations in the Amended Complaint and because deciding Plaintiffs’
claim requires an examination of the factual circumstances before the Court, the Court concludes
that Plaintiffs must be given an opportunity, through discovery and other pretrial devices, to
delve into the circumstances of this case to determine whether Bowers’s acts, omissions, or
assurances are sufficient to impose liability. The Court recognizes that the state-created danger
doctrine represents a narrow exception to the rule pronounced in DeShaney and Plaintiffs’
Substantive Due Process claim may not fall within its limited boundaries. See Pinder, 54 F.3d at
1172, 1175 (finding no affirmative act when officer failed to charge petitioner’s ex-boyfriend
with a more serious crime); see also Rosa, 795 F.3d at 431, 439 (concluding that no affirmative
act created danger when college president who lacked details of events failed to report child
abuse to law enforcement). At a later stage in the litigation, this claim may ultimately fall in line
with Pinder and Rosa, meaning Plaintiffs’ Substantive Due Process claim against Bowers could
fail. But at this procedural posture, Plaintiffs raise factual allegations relevant to Bowers—
including knowledge about a prior incident, his oversight of the students on the middle school
football team, his minimizing of events when addressing the team, and his conversations with
DJ’s parents regarding protections that would be put in place to prevent similar occurrences in
the locker room—before DJ’s assault and battery occurred in the SPMS locker room that may

give rise to a Substantive Due Process claim.

22
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 23 of 47 PagelD# 205

Therefore, at this stage of the litigation, the Court will deny the Motion to Dismiss as to
the Substantive Due Process claim against Bowers in Count I.

B. Because Plaintiffs’ Allegations Meet Each of the Elements of a Supervisory

Liability Claim, Plaintiffs Allege a Claim of Supervisory Liability Against
McAuley and Bowers Based on Deliberate Indifference in Count II

In Count II, Plaintiffs allege that McAuley, the principal of SPMS, and Bowers, the
football coach, had actual or constructive knowledge that their subordinates engaged in conduct
that posed a pervasive and unreasonable risk of injury to students such as DJ by leaving them
unsupervised in the locker room, meaning their deliberate indifference renders them liable under
a theory of supervisory liability. Plaintiffs aver that one week prior to “the incident giving rise to
this Amended Complaint, SPMS officials, including [Bowers and McAuley], were made aware
of” a racial incident involving bullying in the locker room. (Am. Compl. J 17.) Plaintiffs further
allege that during an October 25, 2017 community meeting, parents and students discussed “the
widespread nature of the discrimination and harassment at SPMS” and related complaints that
were made known to Defendants. (/d. 9 44.) Plaintiffs contend that because McAuley and
Bowers had knowledge of racism and bullying at SPMS, including the previous incident in the
locker room, their actions show deliberate indifference and provide an “affirmative causal link”
to the injuries DJ suffered. (/d. 4 61.)

In response, Defendants contend that the “single incident [before October 13th] does not
support even an inference that there was a pervasive problem—much less that Bowers and
McAuley knew or should have known of a pervasive problem.” (Mem. Supp. Mot. Dismiss 14.)
Defendants further state that Plaintiffs have not alleged supervisory liability because “[e]ven if
the decision to require constant supervision of the locker room was not successfully

implemented, it demonstrated diligence to overcome a claim of deliberate indifference.” (/d.)

23
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 24 of 47 PagelD# 206

1. Legal Standard: Supervisory Liability

The “doctrine of respondeat superior has no applicability to § 1983 claims.” Harbeck v.
Smith, 814 F. Supp. 2d 608, 626 (E.D. Va. 2011) (citing Love-Lane v. Martin, 355 F.3d 766, 782
(4th Cir. 2004)). “Given that limitation, supervisors can be held liable ‘in their individual
capacities only for their personal wrongdoing or supervisory actions that violated constitutional
norms.’” Jd. at 626-27 (quoting Clark v. Md. Dep’t of Pub. Safety & Corr. Servs., 316 F. App’x
279, 282 (4th Cir. 2009)).

In order to establish supervisory liability under § 1983, a plaintiff must demonstrate:

(1) that the supervisor had actual or constructive knowledge that his subordinate

was engaged in conduct that posed a pervasive and unreasonable risk of

constitutional injury to citizens like the plaintiff; (2) that the supervisor's response

to that knowledge was so inadequate as to show deliberate indifference to or tacit

authorization of the alleged offensive practices [ ]; and (3) that there was an

affirmative causal link between the supervisor’s inaction and the particular
constitutional injury suffered by the plaintiff.
Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Shaw v. Stroud, 13 F.3d 791, 799
(4th Cir. 1994)).

The first element, which involves actual or constructive knowledge, can be satisfied by
showing: “(1) the supervisor’s knowledge of (2) conduct engaged in by a subordinate (3) where
the conduct poses a pervasive and unreasonable risk of constitutional injury.” Shaw, 13 F.3d at
799 (citations omitted). “Establishing a ‘pervasive’ and ‘unreasonable’ risk of harm requires
evidence that the conduct is widespread, or at least has been used on several different occasions
and that the conduct engaged in by the subordinate poses an unreasonable risk of harm of
constitutional injury.” Jd. (citations omitted).

The second element requires the plaintiff to show “deliberate indifference to or tacit

authorization of the alleged offensive practices.” Baynard, 268 F.3d at 235. A plaintiff may

24
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 25 of 47 PagelD# 207

establish deliberate indifference by “demonstrating a supervisor’s ‘continued inaction in the face
of documented widespread abuses.’” Shaw, 13 F.3d at 799 (citations omitted). Establishing
deliberate indifference involves carrying “a heavy burden of proof” because deliberate
indifference cannot be established by “pointing to a single incident or isolated incidents.” Jd. To
hold a supervisor liable under a tacit authorization theory requires pleading facts supporting the
inference that the “supervisor fail[ed] to take action in response to a known pattern of
comparable conduct occurring before the incident at issue took place.” Danser v. Stansberry,
772 F.3d 340, 350 (4th Cir. 2014) (citation omitted). Furthermore, the standard for establishing
deliberate indifference recognizes that a supervisor cannot “reasonably be expected to guard
against the deliberate criminal acts of .. . properly trained employees [with] no basis upon which
to anticipate the misconduct.” Shaw, 13 F.3d at 799 (citation omitted). “[A] supervisory official
who responds reasonably to a known risk is not deliberately indifferent even if the harm is not
averted.” Baynard, 268 F.3d at 236. Deliberate indifference cases may present on a sliding scale
and involve conduct that appears as “something more than negligence but less than intentional
conduct, such as recklessness or gross negligence.” Lewis, 523 U.S. at 849 (internal quotation
marks, citation, and footnote omitted). As the Supreme Court has explained, in certain
circumstances, “[d]eliberate indifference that shocks in one environment may not be so patently
egregious in another.” Jd. at 850.

Finally, the third element requires a demonstration of causation. A plaintiff can show
causation by demonstrating “an ‘affirmative causal link’ between the supervisor’s inaction and
the harm suffered by the plaintiff.” Shaw, 13 F.3d at 799 (citation omitted). “This concept

encompasses cause in fact and proximate cause . . . [and] ‘may be supplied by [the] tort principle

25
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 26 of 47 PagelD# 208

that holds a person liable for the natural consequences of his [or her] actions.’” /d. (quoting
Slakan v. Porter, 737 F.2d 368, 376 (4th Cir. 1984)).

2. Taking the Well-Pleaded Factual Allegations in the Complaint as
True, Plaintiffs Satisfy the Three Elements for Supervisory Liabili

At this procedural posture, Plaintiffs have pleaded sufficient facts to state a supervisory
liability claim against McAuley and Bowers because they plausibly meet all four elements of a
supervisory liability claim.

Regarding the first element, actual or constructive knowledge, Plaintiffs have alleged that
McAuley and Bowers knew, or should have known, that pervasive bullying existed at SPMS and
that their subordinates’ conduct posed an unreasonable risk of injury. Although Defendants
allege that a single incident in the locker room one week before DJ suffered his injuries could not
sufficiently put McAuley and Bowers on notice, the Amended Complaint does not rest solely on
that allegation. Rather, the Amended Complaint describes an atmosphere of widespread bullying
at SPMS. Additionally, Plaintiffs describe an October 25, 2017 community meeting, during
which many participants spoke about the environment at SPMS and Henrico County Schools,
and McAuley’s prior knowledge of the persistent harassment. Plaintiffs also correctly note that
at the Motion to Dismiss stage, “the Court may infer from the fact that Bowers and McAuley
(along with other SPMS administrators) had an immediate meeting regarding the lack of
supervision in the boys’ locker room that the October 4 incident was not the first of its kind.”
(Resp. Mot. Dismiss 21). These facts satisfy the first element of a supervisory liability claim at
the Motion to Dismiss stage.

Regarding the second element, deliberate indifference, Plaintiffs have alleged that
McAuley and Bowers exhibited deliberate indifference by failing to ensure adult supervision of

the SPMS locker room despite knowledge of bullying and harassment. Taking the well-pleaded

26
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 27 of 47 PagelD# 209

factual allegations as true and making all reasonable inferences in favor of Plaintiffs, one could
reasonably infer that McAuley’s and Bowers’s failure to respond to mounting evidence of
potential misconduct in the locker room exhibited deliberate indifference. Defendants’ argument
that Plaintiffs’ failure to “allege that the white student involved in the October 4th incident was
involved in the October 13th incident or that he was even still a member of the football team at
that time” does not persuade. (Mem. Supp. Mot. Dismiss 5.) A favorable reading of Plaintiffs’
claim might create the reasonable inference that the bullying went beyond that one student.
Indeed, it is alleged that multiple students committed the assault here.

Defendants also argue that “fe]ven if the decision to require constant supervision of the
locker room was not successfully implemented, it demonstrated sufficient diligence to overcome
a claim of deliberate indifference,” (Mem. Supp. Mot. Dismiss 14), but that argument cannot
prevail either. As Plaintiffs observe, at this stage of the litigation, “McAuley and Bowers cannot
hide behind their determination that SPMS football players were to be supervised in the boys’
locker room, if there is no evidence that such supervision occurred.” (Resp. Mot. Dismiss 22.)
Without further development of the record, the Court cannot conclude at this stage that McAuley
and Bowers acted diligently in response to a known pattern of comparable conduct. Therefore,
Plaintiffs meet the second element of a supervisory liability claim.

Regarding the third element, causation, Plaintiffs allege that McAuley’s and Bowers’s
failure to ensure proper supervision of the locker room proximately resulted in DJ’s injuries. To
that end, the brief time lapse between incidents, the assurance of adult supervision, and the
resulting harm DJ suffered satisfy the causation element. Because Plaintiffs meet all elements of
a supervisory liability claim, at this stage of the litigation, the Court will deny Defendants’

Motion to Dismiss the Supervisory Liability Claim in Count II.

27
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 28 of 47 PagelD# 210

Cc. Because Plaintiffs’ Allegations Meet Each Element of a Title VI (Race
Discrimination) and Title IX (Sex Discrimination) Claim, Plaintiffs
Allege a Viable Title VI and Title IX Claim Against the School Board in
Counts III and IV

Relevant to the Title VI and Title IX claims, Plaintiffs allege that SPMS receives federal
funding, and received federal funding at all times relevant to the case at bar. Plaintiffs further
allege for their Title VI claim that “racial discrimination had persisted at SPMS . . . for a lengthy
period of time,” and that Defendants exhibited deliberate indifference in their lack of reaction to
this racial harassment. (Am. Compl. 4 67.) Plaintiffs similarly aver for their Title IX claim that
the School Board, McAuley, and Bowers had actual knowledge of peer-to-peer sexual
harassment and point to factual allegations supporting this claim, and that Defendants exhibited
deliberate indifference in their lack of reaction to this sexual harassment. (/d. J] 80, 81.)

In response, Defendants contend that Plaintiffs have not alleged facts showing actual
notice by the School Board of ongoing racial or sexual harassment prior to or after the October
13th incident. (Mem. Supp. Mot. Dismiss 17.) Defendants state that Plaintiffs also failed “to
create the plausible inference that the School Board made a decision to remain idle in the face of
known student-on-student harassment or that there was no attempt to remedy such harassment.”
(id. 18.) Defendants point to the meetings that were set up about the October 4 locker room
incident, the decision to supervise students in the locker room, speaking to the football team, and
hosting a community meeting on October 25 as allegations that show the School Board did not
act unreasonably or with deliberate indifference. (id. 19.)

1. Legal Standard: Title VI and Title [IX Discrimination Claims

Plaintiffs bring their race discrimination and sex discrimination claims under Title VI and

Title IX, respectively. “The two statutes operate in the same manner, conditioning an offer of

federal funding on a promise by the recipient not to discriminate, in what amounts essentially to

28
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 29 of 47 PagelD# 211

a contract between the Government and the recipient of funds.” Gebser v. Lago Vista Indep.
Sch, Dist., 524 U.S. 274, 286 (1998). Here, the Parties agree that Title VI and Title LX employ
the same deliberate indifference standard. (Mem. Supp. Mot. Dismiss 16; Resp. Mot. Dismiss
6.)

Title VI states, “[n]o person in the United States shall, on the ground of race, color, or
national origin, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any program or activity receiving Federal financial assistance.” 42 U.S.C.
§ 2000d. Title IX similarly states that “[n]o person... shall, on the basis of sex, be excluded
from participation in, be denied the benefits of, or be subjected to discrimination under any
education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

To state a claim under Title VI or [X, Plaintiffs must demonstrate “that (1) [he or] she
was a student at an educational institution receiving federal funds, (2) [he or] she was subjected
to harassment based on [his or] her sex [or race], (3) the harassment was sufficiently severe or
pervasive to create a hostile (or abusive) environment in an educational program or activity, and

(4) there is a basis for imputing liability to the institution.”'® Jennings v. Univ. of N. Carolina,

 

16 “'TThe proper defendant in a Title VI case is an entity rather than an individual.”
Callum v. CVS Health Corp., 137 F. Supp. 3d 817, 844 (D.S.C. 2015). Specifically, a plaintiff
may sue a school for monetary damages for its failure to address a racially hostile environment.
See Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200, 206 n.5 (3d Cir. 2001) (suggesting that
Title VI hostile environment claims may lie when a plaintiff brings a suit against a school); see
also Bryant v. Indep. Sch. Dist. No. I-38, 334 F.3d 928, 933-34 (10th Cir. 2003) (holding that
when administrators who have a duty to provide a nondiscriminatory educational environment
for their charges are made aware of egregious forms of intentional discrimination and make the
intentional choice to sit by and do nothing, they can be held liable).

Similarly, the Supreme Court has concluded that a victim of sex discrimination is entitled
to pursue a private cause of action against a federally-funded educational institution for a
violation of Title IX. See Cannon v. Univ. of Chi., 441 U.S. 677, 709 (1979). More than twenty
years ago, in Davis v. Monroe County Board of Education, the Supreme Court explained that
student-on-student sexual harassment may constitute “discrimination” within the meaning of
Title IX. 526 U.S. 629, 649-50 (1999). ,

29
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 30 of 47 PageID# 212

482 F.3d 686, 695 (4th Cir. 2007); Feminist Majority Found. v. Hurley, 911 F.3d 674, 686 (4th
Cir. 2018) (internal quotation marks and citation omitted) (accord). “An educational institution
can only be liable for student-on-student sexual harassment, however, when the institution
exercises substantial control over both the harasser and the context in which the known
harassment occurs.” Feminist Majority Found., 911 F.3d at 686 (internal quotation marks and
citation omitted). Where, as here, the misconduct occurs during school hours and on school
grounds, that misconduct is taking place under an operation of the funding recipient. Davis, 526
U.S. at 646 (citation omitted). The Supreme Court has noted that “[i]n these circumstances, the
recipient retains substantial control over the context in which the harassment occurs. More
importantly, however, in this setting the Board exercises significant control over the harasser.”
Id. at 646.

Courts have recognized that for Title VI race discrimination and Title IX sex
discrimination claims, actionable harassment deprives the victim of equal access to the school’s
educational opportunities and has a “systemic effect on educational programs or activities.”
Davis, 526 U.S. at 653. The harassment must be “severe, pervasive, and objectively offensive,”
and rise above the level of “simple acts of teasing and name-calling among school children . . .
even where these comments target differences in [race or sex].” Jd. at 652. To that end, racial or
sexual harassment can be said to deprive a student of access to educational opportunities or
benefits in several circumstances, including when the harassment: (1) results in the physical
exclusion of the victim from an educational program or activity; (2) “so undermines and detracts
from the victim[’s] educational experience” as to “effectively den[y him or her] equal access to
an institution’s resources and opportunities;” or, (3) has “a concrete, negative effect on [the

victim’s] ability” to participate in an educational program or activity. Jd. at 650-51, 654.

30
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 31 of 47 PagelD# 213

Under this rubric, a plaintiff may recover for alleged “severe, pervasive, and objectively
offensive” student-on-student harassment if the school “acts with deliberate indifference to
known acts of harassment.” Davis, 526 U.S. at 633. Therefore, a school may be held liable for a
Title VI or Title IX claim of student-on-student discrimination only when the school’s response
is “clearly unreasonable in light of the known circumstances.” Jd. at 648.

Regarding whether a basis for imputing liability exists based on a school’s response to
harassment, the Fourth Circuit recently discussed in Feminist Majority Foundation v. Hurley
both the knowledge of administrators and remedial measures sufficient to overcome the
deliberate indifference standard for a Title IX claim. 911 F.3d at 688. In that case, the Fourth
Circuit reiterated that a school may not be held liable under Title IX for what its students do, but
only for what is effectively an official decision by the school not to remedy student-on-student
harassment. Jd. Thus, because administrators are entitled to “substantial deference” in how they
choose to address student-on-student harassment, S.B., 819 F.3d at 77, schools are “not normally
liable for failing to cede to a harassment victim’s specific remedial demands,” Feminist Majority,
911 F.3d at 686.

This deference is not absolute, however. A school still violates Title IX “when [its]
response—or lack thereof—to known student-on-student sexual harassment is ‘clearly
unreasonable”” in light of the circumstances. /d. (quoting Davis, 526 U.S. at 648). For instance,
deliberate indifference may be shown “where [a] school ‘dragged its feet’ before implementing
‘little more than half-hearted measures’” to curb known harassment. See S.B., 819 F.3d at 77
(quoting Zeno v. Pine Plains Cent. Sch. Dist., 702 F.3d 655, 669-70 (2d Cir. 2012) (“Responses
that are not reasonably calculated to end harassment are inadequate.”)). In Feminist Majority,

the Fourth Circuit described how the plaintiffs had alleged “repeated instances of [university]

31
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 32 of 47 PagelD# 214

students targeting and harassing Feminists United members with threats and other sex-based
hostility.” 911 F.3d at 689. The Fourth Circuit faulted the university administrators for their
unreasonable response because they “merely responded with two listening circles, a generic

email, and by sending a campus police officer with a threatened student on one evening after

particularly aggressive and targeted” threat.!? Jd. Asa result, the Fourth Circuit allowed the

 

'7 Plaintiffs in Feminist Majority were members of an organization called Feminists
United at the University of Mary Washington (“UMW”). 911 F.3d at 680. Plaintiffs alleged that
they began experiencing virtually constant harassment by UMW students from November 2014
through the “summer” of 2015. /d. at 680-84. The harassment included “strong criticism of
Feminists United and its members” expressed in “offensive terms” over a social media site called
“Yik Yak;” students “screaming” obscenities at Feminists United members as they walked home,
such as “F[***] the feminists;” “verbal assaults and cyber-attacks on members” after a member
complained about the men’s rugby team performing a chant that “glorified violence against
women, including rape and necrophilia;” “derogatory, sexist, and threatening” comments posted
to the school newspaper’s website; threatening physical encounters between members of the
Feminist Majority and the men’s rugby team; “threats of physical and sexual violence” posted on
Yik Yak, including, “Gonna tie the feminists to the radiator and [g]rape them in the mouth,”
“Dandy’s about to kill a bitch. . . or two,” and “Can we euthanize who ever caused this
bullshit?”; social media posts that referred to members as “femicunts, feminazies, cunts, bitches,
hoes and dikes;” and social media posts detailing the schedule of a member so that students
would know where to find her to her confront her personally. /d. In total, plaintiffs alleged over
700 threatening and harassing Yik Yak posts in addition to the in-person comments and threats.
Id. at 683.

After plaintiffs complained to UMW officials, a UMW professor held two “listening
circles” at which Feminists United members could tell faculty how the harassing posts affected
them; held an “open forum” at which UMW President Hurley “downplayed the seriousness of
the rugby team’s chant;” and sent out a generic email “generally discussing” UMW’s efforts to
end harassment and discrimination. Jd. at 681. But the harassment continued.

In March 2015, after five months of complaints, UMW announced that it was suspending
all rugby activities and requiring the team to engage in sexual assault training. /d. at 682.

UMW’s announcement caused a “flurry” of threatening and harassing social media posts
directed at Feminists United members. Jd. When Feminists United complained about the
increase in harassment, UMW sent out a schoolwide email saying that UMW could not do
anything about cyber bullying. Jd. at 683.

Plaintiffs filed a complaint with the Office of Civil Rights accusing UMW of failing to
address the sexual harassment. Jd. In response, President Hurley sent a letter to the “UMW
community” and “media outlets” stating that UMW had not received any reports of threats
against Feminists United and that Feminists United had “exaggerated” their safety concerns. Jd.
at 684. Hurley’s letter inspired additional harassment and threats towards plaintiffs. Jd.

The Fourth Circuit concluded that the factual allegations demonstrated deliberate
indifference sufficient to advance past the motion to dismiss stage because UMW took only

32
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 33 of 47 PagelD# 215

Title IX sex discrimination claim involving those college-aged students to proceed past the
motion to dismiss stage based on plaintiffs’ allegations.

2. Plaintiffs Satisfy the Four Elements of their Title VI Claim Based on
Racial Discrimination

The Court will first address Plaintiffs’ Title VI claim. Defendants do not contest the first
two two of the four elements required to plead a Title VI racial discrimination claim: (1) that
SPMS receives federal funds; and, (2) that DJ suffered harassment on account of his race. As a
result, the Court considers whether Plaintiffs’ allegations satisfy the remaining two prongs of a
Title VI claim. They do.

The Court determines, after taking the well-pleaded factual allegations as true, that
Plaintiffs have alleged that the harassment was sufficiently severe or pervasive to create a hostile
environment at SPMS and on the football team, satisfying the third prong of a Title VI claim.
Recounting the facts, Plaintiffs allege (1) a similar race-driven incident occurred in the locker
room on October 4, approximately one week before the October 13, 2017 incident; (2) Bowers,
McAuley, and SPMS administrators, knew about the incident on October 4; (3) Bowers advised
DJ’s parents that adult supervision would be present in the locker room following that
altercation; (4) adult supervision did not occur; (5) DJ suffered from a race-driven assault and
battery eight days later; (6) Bowers dismissed the attacks as foolishness and a joke; (7) a
community meeting occurred where numerous participants discussed widespread racism at
SPMS; (8) “McAuley confirmed that there had been previous incidents of discrimination and

harassment at SPMS that, according to him, had been addressed;” and, (9) “[t]he school

 

limited steps in response to the complaints about sexually harassing and threatening comments
and conduct. /d. at 690-91.

33
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 34 of 47 PagelD# 216

environment became so hostile and painful for DJ that his parents requested a waiver for him to
attend another school in Henrico County where he could feel safe.” (Am. Compl. §§ 40, 47.)

Plaintiffs further allege that DJ was denied an educational benefit because he was
assaulted, harassed, humiliated, and ultimately forced to transfer to a different school.
Defendants counter that this allegation merely shows harm, not the denial of an educational
benefit. (Mem. Supp. Mot. Dismiss 20.) Defendants’ attempt to distinguish Davis because the
harassment “occurred over a five-month period and involved numerous incidents,” (Reply Br. 3,
ECF No. 16), falls flat. When emphasizing that this “single instance” assault is insufficiently
severe to be actionable, Defendants fail to acknowledge that, as alleged, the reasonable inference
shows harm to DJ may continue to be present: the video might still be accessible on the internet.
At this stage of the proceedings, the Court finds that Plaintiffs’ claims that the School Board
effectively barred DJ access to an educational opportunity or benefit sufficient to withstand the
Motion to Dismiss because the allegations plainly show DJ had to transfer schools and that his
education has significantly suffered. Therefore, Plaintiffs meet the third prong of a Title VI
claim.

The allegations also satisfy the fourth prong of a Title VI claim, which requires a basis
for imputing liability to the institution, because the School Board’s response to the harassment
may not have been reasonable. While educators are entitled to substantial deference when they
calibrate a disciplinary response to student-on-student harassment, a school does not become
automatically immune to liability whenever it takes some corrective action. Feminist Majority,
911 F.3d at 689. Rather, the responsive steps must be “reasonably calculated to end the
harassment.” Jd. Like the university administrators in Feminist Majority who held “listening

circles” to combat harassment, Plaintiffs allege that Defendants responded with an October 25,

34
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 35 of 47 PagelD# 217

2017 community meeting following the October 13th incident and did not otherwise attempt to
quell the pervasive harassment. While evidence may later emerge suggesting that the school’s
remedial actions were within the range of reasonable responses, at this early stage the Court finds
that Plaintiffs have plausibly alleged that the school’s response was “clearly unreasonable,” such
that it “cause[d]” DJ to undergo further harassment or, at the very least, remain “liable or
vulnerable to it.” Davis, 526 U.S. at 645, 648.

Plaintiffs also have pled that the School Board had notice of ongoing racial harassment
prior to the October 13th incident. Plaintiffs allege that the harassment occurred in the hallways
of SPMS, in plain view of teachers and other SPMS staff. Although Defendants contend that the
“Plaintiffs did not allege any specific facts showing that the School Board was made aware of
harassment directed at the Plaintiff after the October 13th Incident,” (Mem. Supp. Mot. Dismiss
17), the Court takes as true Plaintiffs’ well-pleaded factual allegations that the harassment was
openly occurring, severe, and pervasive.'® Therefore, Plaintiffs meet the fourth and final prong
of a Title VI claim.

Taking the well-pleaded allegations in the Amended Complaint as true, as this Court
must at this procedural posture, Plaintiffs have sufficiently alleged that an official with authority
to address the racial discrimination at SPMS, from which DJ suffered, knew and did not
adequately respond. Accordingly, Plaintiffs’ Title VI Race Discrimination Claim in Count II]

against the School Board may advance.

 

18 Defendants correctly articulate that Plaintiffs must prove actual knowledge of racial
harassment to recover under Title VI, (Mem. Supp. Mot. Dismiss 18), and it may or may not be
that Plaintiffs will not be able to set forth adequate proof of knowledge at a later stage in the
proceedings.

35
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 36 of 47 PagelD# 218

3. Plaintiffs Satisfy the Four Elements of their Title [IX Claim Based on
Sex Discrimination in Count IV

The Court turns now to Plaintiffs’ Title [X claim. Similarly, to the Title VI claim,
Defendants do not contest the first two of the four elements required to plead a Title IX sex
discrimination claim: (1) that SPMS receives federal funds; and, (2) that DJ suffered harassment
on account of his sex. As a result, the Court considers whether Plaintiffs’ allegations satisfy the
remaining two prongs of a Title IX claim. They do.

For the same reasons articulated above as to the Title VI Race Discrimination Claim, the
Court concludes that the allegations in the Amended Complaint sufficiently state that the
harassment was sufficiently severe or pervasive to create a hostile environment at SPMS and on
the football team, that DJ suffered the denial of an educational benefit, and that there exists a
basis to impute liability to the School Board. Therefore, Plaintiffs state a Title IX Sex
Discrimination Claim, at least at this early stage.

To reiterate, educators are entitled to substantial deference when they calibrate a
disciplinary response to student-on-student harassment, but a school does not become
automatically immune to Title IX liability whenever it takes some corrective action. Feminist
Majority, 911 F.3d at 689. Rather, the responsive steps must be “reasonably calculated to end
[the] harassment.” Jd. In Feminist Majority, a case involving college-aged students, the Fourth
Circuit faulted the university administrators for their unreasonable response because they
“merely responded with two listening circles, a generic email, and by sending a campus police
officer with a threatened student on one evening after particularly aggressive and targeted”
threat. Jd. Similarly, here, the record does not illuminate how Defendants responded to the
pervasive harassment at SPMS apart from holding a community meeting and suggesting that

adult supervision in the locker room could prevent misconduct among members of the SPMS

36
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 37 of 47 PagelD# 219

football team. And unlike Feminist Majority, where the university assigned an officer to attend
organization meetings for safety concerns, the allegations at bar—which the Court must take as
true—show that adult supervision of these middle school boys did not occur.

Moreover, for this Title IX claim, Plaintiffs allege that administrators had knowledge of a
prior incident in the locker room involving the SPMS football team. Portions of the Amended
Complaint suggest that members of the school’s administration or Football coaching team tried
to “minimize” or “dismiss the attacks as ‘foolishness’ and a ‘joke’.” (Am. Compl. § 37.)
Plaintiffs allege that harassment following the October 13th incident and video of DJ “occurred
in the halls of SPMS with regularity. However, notwithstanding this open and public
persecution, no action was taken by any member of the SPMS administration to address it.” (/d.
{ 39.) In essence, the allegations lay out a brief sequence of half-hearted measures taken by
SPMS, during and after which DJ was assaulted, battered, and harassed.

In light of these allegations, the Court concludes that Plaintiffs plausibly allege that
administrators were aware of severe and pervasive student-on-student sexual abuse but
responded with deliberate indifference. See Davis, 526 U.S. at 633. At this stage, Plaintiff has
plausibly alleged that the school’s response was “clearly unreasonable,” such that it “cause[d]”
DJ to undergo further harassment or, at the very least, remain “liable or vulnerable to it.” Davis,
526 U.S. at 645, 648. Accordingly, Plaintiffs’ Title IX Sex Discrimination Claim against the
School Board may advance.

D. Plaintiffs Fail to Allege a Vocational Rehabilitation Act Claim Against the

School Board in Count V Because the Allegations in the Amended Complaint
Do Not Involve DJ’s Disability
Although the Court allows Plaintiffs’ claims in Counts I-IV to proceed, it will dismiss

Count V. Plaintiffs allege that DJ “qualified for, and was being educated with, an Individualized

37
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 38 of 47 PagelD# 220

Education Plan . . . due to his severe attention deficit hyperactivity disorder.” (Am. Compl.
4,11.) Plaintiffs contend DJ has a disability as defined by the Vocational Rehabilitation Act,
“because his mental impairment substantially limits his major life activities, including learning.”
(id. | 87.) Plaintiffs allege that the School Board had actual knowledge of the student-on-student
harassment that was interfering with DJ’s right to a free appropriate public education. (/d. J 90.)

In response, Defendants aver that “[t]he Amended Complaint does not include any facts
even suggesting that [DJ’s] alleged disability played any role in the alleged bullying and
harassment.” (Mem. Supp. Mot. Dismiss 21.) Defendants further state that the Plaintiffs do “not
even allege that any of the students that assaulted and harassed him knew that he had an
Individual [E]ducation Plan or a disability.” (/d.)

1. Legal Standard: Discrimination on the Basis of Disability in Violation
of the Vocational Rehabilitation Act

Section 504 of the Rehabilitation Act provides in relevant part: “No otherwise qualified
individual with a disability in the United States . . . shall, solely by reason of her or his disability,
be excluded from the participation in, be denied the benefits of, or be subjected to discrimination
under any program or activity receiving Federal financial assistance .. . .” 29 U.S.C. § 794(a).'9
To establish a violation of Section 504, plaintiffs must show that they have been discriminated
against—that they were “excluded from the employment or benefit due to discrimination solely
on the basis of the disability.” Doe v. University of Md. Med. Sys. Corp., 50 F.3d 1261, 1265

(4th Cir. 1995). Section 504 claims “predicated on student-on-student harassment, like their

 

19 As the Fourth Circuit has explained, “the ADA and Rehabilitation Act .. . impose
similar requirements. Thus, despite the different language these statutes employ, they require a
plaintiff to demonstrate the same elements to establish liability.” Halpern v. Wake Forest Univ.
Health Scis., 669 F.3d 454, 461-62 (4th Cir. 2012) (internal quotation marks and citations
omitted).

38
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 39 of 47 PagelD# 221

Title IX counterparts, require a showing of deliberate indifference on the part of the funding
recipient.” S.B.., 819 F.3d at 75.

Relevant here, in the Section 504 context, the deliberate indifference standard requires a
plaintiff to show that (1) he was an individual with a disability; (2) harassed by fellow students
based on his disability; (3) that the disability-based harassment was sufficiently “severe,
pervasive, and objectively offensive” that it effectively deprived him of “access to educational
benefits and opportunities” at school; and, (4) that the school knew about the disability-based
student-on-student harassment and was deliberately indifferent to it. /d. at 76 (internal quotation
marks and citations omitted). To that end, the Fourth Circuit has instructed “that a school may
not be held liable under . . . § 504 for what its students do, but only for what is effectively an
official decision by [the school] not to remedy student-on-student harassment.” Jd. at 76-77
(internal quotation marks and citations omitted). “Thus, it is not enough that a school has failed
to eliminate student-on-student harassment, or to impose the disciplinary sanctions sought by a
victim.” Jd. at 77.

2. Plaintiffs Do Not Satisfy the Elements of their Rehabilitation Act
Claim in Count V Because the Allegations in the Amended Complaint
Do Not Show that Students Harassed DJ on Account of His Disability
or that the School Board had Notice of Disability-Based Bullying

While Plaintiffs meet the first prong of a Rehabilitation Act Claim, (they have
sufficiently alleged DJ suffers from a recognized disability), their effort falters at the second
prong: DJ does not allege that he suffered harassment based on his disability. Further, the
Amended Complaint does not allege that the School Board knew or had notice of any disability-
based bullying, the fourth prong of a disability-based claim. While the Court may draw

inferences from the facts as alleged in the Amended Complaint regarding Defendants’

knowledge of race-based or sex-based bullying, the allegations fall short on saying DJ’s

39
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 40 of 47 PagelD# 222

disability contributed to the harassment or discrimination that he suffered at SPMS. Therefore,
the Court will dismiss the Rehabilitation Act Claim in Count V.

Plaintiffs contend that simply because some of their “allegations may not relate to [DJ’s]
disability” does not mean this claim fails. (Resp. Mot. Dismiss 23.) But unlike the Title VI race
and Title IX sex discrimination claims, Plaintiffs do not plead that the October 13th incident or
harassment suffered thereafter related to DJ’s disability. Similarly, Plaintiffs do not allege that
the School Board had notice of pervasive disability-based bullying at SPMS or in the locker
room. Although Plaintiffs state that “[d]epositions of the students who assaulted DJ, as well as
other information gleaned through discovery, will help to further elucidate the exact motivation,
or motivations, behind the attacks on DJ,” (id. 24), individual student motivations will not speak
to what the School Board knew about disability-based bullying. Plaintiffs’ allegations, therefore,
fall short. Accordingly, the Court will grant Defendants’ Motion to Dismiss as to the
Rehabilitation Act Claim against the School Board in Count V.

E. Because Plaintiffs’ Allegations Meet the Elements of a Gross Negligence and
Willful Negligence Claim, Plaintiffs Adequately Allege these State Law Tort

Claims Against McAuley, Bowers, and John Does 1-3 in Counts VI and VII

The Court now addresses Plaintiffs’ final two claims in Counts VI and VII: gross
negligence and willful negligence. Both claims survive the Motion to Dismiss because whether
a duty of care exists in this case may turn on the factual circumstances.

Plaintiffs contend that McAuley, Bowers, and John Does 1-3 acted with gross negligence
when they breached their duty of reasonable care by leaving the SPMS football players
unsupervised in the boys’ locker room for an extended period of time despite knowledge of
harassment in the locker room and assurances that the players would no longer be left alone in

the locker room without adult supervisions. Plaintiffs suggest that the “several acts of

40
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 41 of 47 PagelD# 223

negligence of each of the Defendants individually (as opposed to the group as a whole), when
combined, had a cumulative effect showing a reckless or total disregard of DJ.” (Am. Compl.
q 105.)

Plaintiffs further contend that McAuley, Bowers, and John Does 1-3 acted with willful
and wanton negligence because they were aware of harassment and bullying on the basis of race
and sex occurring in the locker room for the SPMS football team, and despite assurances of
action, DJ and other players on the team suffered assault and battery on October 13, 2017. (Am.
Compl. ff 94-105.) Plaintiffs aver McAuley, Bowers, and John Does 1-3 were willfully and
wantonly negligent in that they acted, or failed to act, in disregard of DJ’s rights. (id. 4 119.)

Defendants argue that the Court should dismiss the tort claims because Plaintiffs have
“failed to identify a legal duty under Virginia law,” meaning that Defendants cannot be held
liability for negligence. (Mem. Supp. Mot. Dismiss 22.)

1. Legal Standard: Gross Negligence

Virginia recognizes three degrees of negligence: (1) simple or ordinary negligence;

(2) gross negligence; and (3) willful or wanton negligence. Cowan v. Hospice Support Care,

Inc., 603 S.E.2d 916, 918 (Va. 2004). To prove gross negligence under Virginia law, the

 

20 As the Supreme Court of Virginia has explained,

The first level, simple negligence, involves the failure to use the degree of care that
an ordinarily prudent person would exercise under similar circumstances to avoid
injury to another. The second level, gross negligence, is a degree of negligence
showing indifference to another and an utter disregard of prudence that amounts to
a complete neglect of the safety of such other person. This requires a degree of
negligence that would shock fair-minded persons, although demonstrating
something less than willful recklessness.

The third level of negligent conduct is willful and wanton negligence. This conduct
is defined as acting consciously in disregard of another person’s rights or acting
with reckless indifference to the consequences, with the defendant aware, from his

41
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 42 of 47 PagelD# 224

plaintiff must show the basic elements of negligence: “a legal duty, a violation of the duty, and a
consequent injury.” Chesapeake & Potomac Tel. Co. of Va. v. Dowdy, 365 8.E.2d 751, 754 (Va.
1988). “The finding of a legal duty is a prerequisite to a finding of negligence.” Quisenberry v.
Huntington Ingalls, Inc., 818 S.E.2d 805, 809 (Va. 2018) (internal citations omitted). “Without a
legal duty there can be no cause of action for an injury.” Jd.

In most circumstances, the question of whether a duty in tort exists presents a “question
of law.” Volpe v. City of Lexington, 708 S.E.2d 824, 827 (Va. 2011).”' Virginia courts
recognize that “[a]s a general rule, there is no duty to warn or protect against acts of criminal
assault by third parties. This is so because under ordinary circumstances, acts of assaultive
criminal behavior by third persons cannot reasonably be foreseen.” Terry v. Irish Fleet, Inc., 818
S.E.2d 788, 792 (Va. 2018) (internal quotation marks and citation omitted). “Indeed, in only rare
circumstances has this Court determined that the duty to protect against harm from third party
criminal acts exists.”*? 4.H. by next friends C.H. v. Church of God in Christ, Inc., 831 S.E.2d

460, 468 (Va. 2019) (internal quotation marks and citations omitted).

 

knowledge of existing circumstances and conditions, that his conduct probably
would cause injury to another.

Cowan, 603 S.E.2d at 918-19 (internal quotation marks and citations omitted).

21 “(The imposition of a duty is nothing more than a threshold requirement that if
satisfied, merely opens the courthouse doors.” RGR, LLC v. Settle, 764 S.E.2d 8, 20 (Va. 2014)
(internal citations omitted). Once a court determines that a duty exists, the jury weighs the
evidence and determines whether the duty has been performed. See id. at 20.

22 In A.H. by next friends C.H. v. Church of God in Christ, Inc., the Virginia Supreme
Court expounded on the duty to warn or protect in a footnote, collecting cases and stating that the
two duties are often referred to without distinction but

the overarching duty is to exercise reasonable care. See generally William L.
Prosser & W. Page Keeton, Prosser and Keeton on the Law of Torts § 56, at 385
(Dan B. Dobbs et al. eds., 5th ed. 1984) (“In all such cases where the duty does
exist, the obligation is not an absolute one to insure the plaintiffs safety, but

42
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 43 of 47 PagelD# 225

But the fact that circumstances are rare incorporates the notion that exceptions exist. The
Virginia Supreme Court has explained, for instance, that “when a parent relinquishes the
supervision and care of a child to an adult who agrees to supervise and care for that child, the
supervising adult must discharge that duty with reasonable care.” Burns v. Gagnon, 727 8.E.2d
634, 643 (Va. 2012) (internal quotation marks and citation omitted). While the supervising adult
“ts not an insurer of the child’s safety. . . . the supervising adult must discharge his or her duties
as a reasonably prudent person would under similar circumstances.” /d. (internal quotation
marks and citation omitted). Because a school has an obligation to adequately supervise the
activities of students within its charge and may be held liable for a foreseeable injury
proximately related to the absence of such supervision, whether a duty of care exists may turn on
the factual circumstances of the case. Burns, 727 S.E.2d at 643-44.

Virginia courts also recognize the common-law principle of assumption of a duty. Burns,
727 S.E. 2d at 643. Under that principle, “one who assumes to act, even though gratuitously,
may thereby become subject to the duty of acting carefully, if he acts at all.” Kellermann v.
McDonough, 684 S.E.2d 786, 791 (Va. 2009) (internal quotations and citations omitted).
“(W]hether a defendant owes a plaintiff a duty in tort is generally a question of law. But when

the issue is not whether the law recognizes a duty, but rather whether the defendant by his [or

 

requires only that the defendant exercise reasonable care. There is thus no liability
when such care has in fact been used, nor where the defendant neither knows nor
has reason to foresee the danger or otherwise to know that precautions are called
for.” (footnotes omitted)), Sometimes a warning may be enough to satisfy the
standard of reasonable care, while other times it may not. When reasonable
individuals could disagree on whether a warning alone was sufficient to mitigate
the risk or whether stronger protective measures were warranted, the question
belongs solely to the finder of fact.

831 S.E.2d 460, 468 n. 5 (citations omitted).
43
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 44 of 47 PagelD# 226

her] conduct assumed a duty, the existence of that duty is a question for the fact-finder.” Burns,
727 S.E. 2d at 643 (emphasis added).

Should a duty exist, Virginia law defines gross negligence as “the utter disregard of
prudence amounting to complete neglect of the safety of another. It is a heedless and palpable
violation of legal duty respecting the rights of others which amounts to the absence of slight
diligence, or the want of even scant care.” Volpe, 708 S.E.2d at 828 (internal citations and
quotations omitted). “Because the standard for gross negligence [in Virginia] is one of
indifference, not inadequacy, a claim for gross negligence must fail as a matter of law when the
evidence shows that the defendants exercised some degree of care.” Fijalkowski v. Wheeler, 361
F. Supp. 3d 577, 593 (E.D. Va. 2019) (internal citations and quotations omitted).

Still, “[s]everal acts of negligence which separately may not amount to gross negligence,
when combined may have a cumulative effect showing a form of reckless or total disregard for
another’s safety.” Elliott v. Carter, 791 S.E.2d 730, 732 (Va. 2016) (internal quotation marks
and citation omitted). “Ordinarily, the question whether gross negligence has been established is
a matter of fact to be decided by a jury.” Jd.

2. Legal Standard: Willful and Wanton Negligence

In Virginia, “[w]illful and wanton negligence is action taken in conscious disregard of
another’s rights, or with reckless indifference to consequences that the defendant is aware, from
his knowledge of existing circumstances and conditions, would probably result from his conduct
and cause injury to another.” Kaltman v. All American Pest Control, Inc., 706 S.E.2d 864, 871
(Va. 2011) (internal quotation marks and citation omitted).

“Willful or wanton negligence involves a greater degree of negligence than gross

negligence,” in that an essential ingredient of the act or omission in willful or wanton negligence

44
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 45 of 47 PagelD# 227

is an actual or constructive consciousness of the danger involved. Boward v. Leftwich, 89 S.E.2d
32, 35 (Va. 1955). “‘An actor guilty of willful and wanton conduct intends his act, but not the
resulting harm.’” Green v. Ingram, 608 8.E.2d 917, 923 (Va. 2005) (quoting J/nfant C. v. Boy
Scouts of America, Inc., 391 §.E.2d 322, 328 (Va. 1990)). “Whether an action rises to a level
deemed willful or wanton is largely a fact-specific inquiry, and each defendant’s actions or
omissions must be individually evaluated.” Runnels v. Norcold, Inc., No. 1:16-CV-713, 2017
WL 1130068, at *5 (E.D. Va. Mar. 24, 2017), aff'd sub nom. Colbert v. Norcold, Inc., 726 F.
App’x 956 (4th Cir. 2018) (internal quotation marks and citations omitted).
3. Inferring on this Limited Record that McAuley, Bowers, and John

Does 1-3 Owed a Duty to the SPMS Football Team and DJ, Plaintiffs’

Allegations Satisfy the Elements for a Gross Negligence and Willful

Negligence Claim in Counts VI and VII

Because the Court may infer based on the well-pleaded allegations that McAuley,
Bowers, and John Does 1-3 may have owed DJ a duty and may have breached that duty,
Plaintiffs satisfy the elements required for pleading a gross negligence and willful and wanton
negligence claim as requireed to withstand the Motion to Dismiss.
The Court first finds that at this procedural posture, McAuley, Bowers, and John Does 1-—

3 owed a duty to DJ based on the facts alleged and drawing all reasonable inferences in favor of
Plaintiffs. Because Plaintiffs have sufficiently alleged that McAuley and Bowers had either a
common-law duty to supervise and care for DJ or voluntarily assumed a duty to provide adult
supervision for the middle school locker room, the Court must consider whether the allegations
would shock fair-minded persons to establish a claim of gross negligence or acted in conscious
disregard of DJ’s rights to state a claim of willful and wanton negligence.

Here, reasonable minds could differ about whether McAuley and Bowers’s actions or

inactions, as alleged in the Amended Complaint, constituted gross or willful and wanton

45
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 46 of 47 PagelD# 228

negligence. The allegations indicate McAuley and Bowers had knowledge about harassment in
the SPMS locker room and that their actions (ensuring adult supervision) in the locker room
could prevent similar incidents. In the Amended Complaint, Plaintiffs describe a community
meeting that occurred on October 25, 2017, “at which the widespread nature of the
discrimination and harassment at SPMS, and the knowledge of McAuley and the Board of this
fact, was discussed at length.” (Am. Compl. f 44.)

Additionally, as Plaintiffs contend, “reasonable minds could easily find that the
Defendants had prior knowledge based on both a specific warning (conveyed to them by DJ’s
father) and their specialized training as school administrators.” (Resp Mot. Dismiss. 28.)
(emphasis in original). Plaintiffs further emphasize that this case involves “trained educators
with the responsibility for supervising hundreds of children failing to fulfill a basic duty to
protect them.” (/d.) Additionally, Plaintiffs claim that “the simplicity of the solution available to
Defendants (i.e., locker room supervision) . . . could have avoided . . . immense and long-lasting
harm through a simple administrative act.” (/d. 29.) Plaintiffs posit that the failure to employ
such a simple solution to prevent foreseeable harm could “shock fair minded [people.]” (/d.)

Tort cases often involve fact-specific inquiries that are better resolved on a more
developed record. Indeed, many cases involving similar claims of harassment in a school setting
advance past the pleadings stage. See, e.g., Deshaney, 489 U.S. 189 (summary judgment);
Feminist Majority, 911 F.3d 674 (advancing past motion to dismiss stage); Rosa, 795 F.3d 429
(summary judgment); S.B., 819 F.3d 69 (summary judgment); Baynard, 268 F.3d 228 (judgment
as a matter of law after jury verdict); Jennings, 482 F.3d 686 (summary judgment); Pinder, 54
F.3d 1169 (summary judgment). The Court also recognizes that “where a claim sounds both in

state tort law and substantive due process, state tort law is the rule and due process the distinct

46
Case 3:19-cv-00905-MHL Document 20 Filed 09/18/20 Page 47 of 47 PagelD# 229

exception.” Waybright, 528 F.3d at 205 (stating that due process claims that overlap tort claims
raise a rebuttable presumption that may be overcome by showing governmental conduct so
“arbitrary” and “egregious” that it “shocks the conscience”). Because Plaintiffs have not yet
engaged in discovery and had the chance to develop their claims factually, the Court declines to
dismiss these tort claims now. Accordingly, the Court will deny the Motion to Dismiss as to the
Gross Negligence and Willful and Wanton Negligence Claims against McAuley, Bowers, and
John Does 1-3 in Counts VI and VII.
IV. Conclusion

For the foregoing reasons, the Court will grant in part and deny in part the Motion to
Dismiss, (ECF No. 13). Specifically, the Court will dismiss Count V, but will allow all other
claims to proceed. The Court will order Defendants to file responses to the Amended Complaint
in accordance with the Federal Rules of Civil Procedure and the Local Rules for the United
States District Court for the Eastern District of Virginia.

An appropriate order shall issue.

|

 

 

M. Hpfingh| Luck
United States District Judge

 

 

Date: Derr WF 2026
Richmond, Virginia

47
